Citation Nr: 0716813	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the head and neck, status post right neck dissection.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  In a December 1981 Administrative Decision, 
the RO determined that the veteran's active duty service 
between December 1970 and January 1974 was held to be equal 
to a dishonorable discharge within the meaning of the law.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied service connection 
for squamous cell carcinoma of the head and neck of unknown 
primary with right cervical lymph node metastases, status 
post right neck dissection.

In the veteran's June 2005 substantive appeal, he requested a 
video conference hearing before the Board.  He subsequently 
withdrew his request in October 2005.  As such, the video 
conference hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(e).

The matter was previously before the Board in September 2006.  
The Board affirmed the RO denial.  The veteran appealed the 
decision to the United States Court of Appeals for Veteran's 
Claims (Court).  In a February 2007 Order, the Court remanded 
the veteran's claim for compliance with the instructions set 
forth in the Joint Motion for Remand.  The appeal has been 
returned to the Board and is ready for disposition.  The 
veteran's claim has been advanced on the Board's docket.

The Board notes that in an August 2004 rating decision, the 
RO denied entitlement to service connection for cervical 
lymphadenopathy, residuals of an eye injury, history of 
myocardial infarction, benign prostatic hypertrophy, erectile 
dysfunction, gastroesophageal reflux disease and gastric 
ulcers, diabetes mellitus, and spinal disc disease.  The same 
decision also determined that new and material evidence had 
not been submitted sufficient to reopen the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran filed a notice of disagreement 
(NOD) with respect to the denials and statements of the case 
(SOC) were issued in April 2005.  The veteran perfected his 
appeals in June 2005.  He subsequently withdrew these claims 
in August 2005 and October 2005.  As such, the claims are no 
longer in appellate status.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Affording the veteran all reasonable doubt, squamous cell 
carcinoma of the head and neck, status post right neck 
dissection, is presumed to have been incurred during the 
veteran's period of active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
squamous cell carcinoma of the head and neck, status post 
right neck dissection, are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In light of the fully favorable finding with regard to the 
issue of service connection for squamous cell carcinoma of 
the head and neck, the Board finds that no further discussion 
of VCAA compliance is necessary.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  A disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, and affording the veteran 
all reasonable doubt, the appeal as to this issue will be 
granted.  In this regard, the veteran's DD-214 indicates that 
the veteran entered service in November 1965 and was 
discharged in November 1967.  The veteran received the 
Vietnam Service Medal, Fleet Marine Force Ribbon, and Combat 
Operations Insignia.  The Board previously determined that 
the veteran served in the Republic of Vietnam.  Thus, the 
veteran is presumed to have been exposed during his period of 
service to an herbicide agent.  38 U.S.C.A. § 1116(f). 

The veteran contends that squamous cell carcinoma of the head 
and neck is due to his exposure to Agent Orange during his 
period of service in Vietnam.  Specifically, he asserts that 
the primary site of the squamous cell carcinoma was his 
pulmonary tract, which would entitle him to the presumption 
listed in 38 C.F.R. § 3.309(e).  

In this case, there has been varying opinions regarding the 
primary site of the squamous cell carcinoma.  VA outpatient 
treatment records dated in 2003 show the veteran underwent a 
right modified radical neck dissection with random biopsies 
which revealed metastatic poorly differentiated squamous cell 
carcinoma of the right neck but no obvious primary lesion or 
other metastases was identified.  Chest x-rays dated in 2003 
were negative.

A February 2004 VA outpatient treatment note indicates that 
squamous cell carcinoma of the head and neck was probably 
related to Agent Orange exposure.  Chest x-rays dated in 
February 2004 showed small granulomas re-imaged in the right 
mid lung.  Chest x-rays dated in October 2004 indicate the 
veteran had calcified right lower lobe granuloma and 
calcified right hilar lymph nodes reflecting prior 
granulomatous disease.  

A December 2004 esophagram ruled out pulmonary or esophageal 
as the primary site whereas a January 2005 radiographic 
report confirmed the presence of prior granulomatous disease.  
An August 2005 statement from Dignity Hospice noted the 
veteran suffered with lymphoma of the lungs; however, there 
was no objective evidence to support the statement.  

In August 2005, the staff oncologist at the Huntington VA 
Medical Center noted there was no radiological evidence of 
the primary site of squamous cell carcinoma in the chest or 
head and neck area.  The oncologist further noted the veteran 
was a chronic smoker and opined the primary site of the 
squamous cell carcinoma of the head and neck "could be 
somewhere in the aerodigestive tract."

While there is no indication that the Executive Director of 
Dignity Hospice has any medical or specialized training, he 
indicated that "all persons working with [the veteran] agree 
that his primary carcinoma is more likely than not 
respiratory in nature."  In August 2006, KDH, D.O., who 
specialized in internal medicine and pediatrics, opined the 
veteran's squamous cell carcinoma was more likely than not 
pulmonary in nature.  The opinion was based partly on a chest 
x-ray dated in October 2005 which showed opacification of 
both apices of both lungs.  It does not appear that KDH, 
D.O., reviewed the claims folder.

Finally, the veteran submitted a March 2007 opinion from Dr. 
EPR with a waiver of initial RO consideration.  Prior to 
rendering his opinion Dr. EPR noted that he was certified by 
the American Board of Internal Medicine in both Internal 
Medicine and Medical Oncology.  After a review of the record, 
Dr. EPR stated that he did not believe the medical evidence 
available persuasively supported a conclusion that the 
veteran's tumor was a head and neck cancer.  

He opined the tumor could just have easily been a non-small 
cell lung cancer.  He reasoned that the lung is the origin of 
a substantial proportion of metastatic squamous cell 
carcinomas of the head and neck.  He concluded that there was 
a reasonable likelihood that the veteran's tumor was a non-
small lung cancer. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Affording the 
veteran all reasonable doubt, service connection for squamous 
cell carcinoma of the head and neck, status post right neck 
dissection is granted.

ORDER

Entitlement to service connection for squamous cell carcinoma 
of the head and neck, status post right neck dissection, is 
granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


